United States Court of Appeals
                                                                           Fifth Circuit
                                                                         F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                           May 27, 2005

                                                                    Charles R. Fulbruge III
                                                                            Clerk
                                 No. 04-40892
                               Summary Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

ISRAEL SALINAS-CAPISTRAN,

                                            Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. 2:04-CR-38-1
                        --------------------

Before REAVLEY, JOLLY, and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

      Israel     Salinas-Capistran     appeals     the   120-month       sentence

imposed following his guilty-plea conviction for possessing with

the intent to distribute more than 1,000 kilograms of marijuana.

Salinas argues that the district court erred in calculating the

amount of weight attributed to him for sentencing purposes.                      He

contends that, under 21 U.S.C. § 802(16), “fibers” should have been

excluded from the weight of the marijuana and that, had they been

so   excluded,    he   would   not   have   been   subject   to    the    10-year


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 04-40892
                                        -2-

mandatory-minimum sentence under 21 U.S.C. § 841(b)(1)(A).                      He

asserts     that   the    definition       of   marijuana    for   purposes    of

determining    drug      weight    and    corresponding   sentence    under    the

guidelines differs from the definition of marijuana for statutory

purposes.

      The argument fails because both the indictment to which

Salinas unconditionally pleaded guilty and the factual basis for

his plea stipulated that the offense involved more than 1,000

kilograms, specifically 1,050 kilograms, of marijuana. Salinas has

never attempted to withdraw his guilty plea, and his valid plea

forecloses his challenge to the amount of drugs attributed to him

for sentencing purposes.

      Salinas next argues that he was entitled to a sentence below

the   mandatory    minimum        under   the   “safety-valve”     provision   of

U.S.S.G. § 5C1.2.          He urges that the district court erred in

finding that he did not truthfully provide all information that he

had concerning the offense because the Government did not show that

any of the information he provided was false.

      The   district     court’s     determination    that   Salinas    had    not

truthfully provided all the pertinent information regarding the

offense is a factual determination reviewed for clear error.                   See

United States v. Miller, 179 F.3d 961, 963-64 (5th Cir. 1999); see

also United States v. Bringier, 405 F.3d 310, 315 n.3 (5th Cir.

2005).    Salinas has not demonstrated error, clear or otherwise, on

the district court’s part.          Although he relies on the fact that the
                           No. 04-40892
                                -3-

Government did not show that any of the information he provided was

in fact false, Agent Thrash’s testimony shows that the information

Salinas provided was so general and vague that it could neither be

confirmed nor denied.   The testimony indicates that, even if the

information Salinas gave was not false, it was incomplete.      It

further indicates that Salinas’ story was incredible, given the

unlikelihood that a drug dealer would entrust such a large quantity

of marijuana with such a high street value to a person unknown to

or so tenuously connected to him.

      Salinas has not demonstrated any error in the district

court’s judgment.   Accordingly, the judgment is AFFIRMED.